           Case 2:20-cv-01109-GMN-BNW Document 7 Filed 10/30/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     AIMEE O’NEIL,                                     )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:20-cv-01109-GMN-BNW
 5
            vs.                                        )
 6                                                     )                      ORDER
     CHARLENE O’NEIL,                                  )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9                                                     )

10          Pending before the Court is the Report and Recommendation of the Honorable United
11   States Magistrate Judge Brenda Weksler, (ECF No. 6), which states that Plaintiff Aimee
12   O’Neil’s (“Plaintiff”) Complaint, (ECF No. 1-1), should be dismissed with prejudice. Further,
13   the Report and Recommendation states that Plaintiff’s Motion for Default Judgment, (ECF No.
14   4), should be denied as moot. (R. & R. at 3, ECF No. 6).
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
21   not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna-Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
          Case 2:20-cv-01109-GMN-BNW Document 7 Filed 10/30/20 Page 2 of 2




 1         Here, no objections were filed, and the deadline to do so has passed.
 2         Accordingly,
 3         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 6), is
 4   ACCEPTED and ADOPTED in full.
 5         IT IS FURTHER ORDERED that Plaintiff’s Complaint, (ECF No. 1-1), is
 6   DISMISSED with prejudice.
 7         IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment, (ECF No.
 8   4), is DENIED as moot.
 9         DATED this ___
                      30 day of October, 2020.

10
11                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
12                                               United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
